DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 12/06/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 12/06/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 12/06/2021 as modified by the amendment filed on xxx.
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,195,148 has been reviewed and has been placed in the file.
Double Patenting - Withdrawn
The double patenting rejection is withdrawn per the filed terminal disclaimer noted above.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims xxx are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (EP 2 626 823 A1 (Abril) and Blackhurst et al. 2014/0114842) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, at a second time after associating the information corresponding to the first loyalty card with the logged location, that a second user computing device is located within a specified distance of the logged location using a second positioning system of the second user computing device; in response to determining that the second user computing device is located within the specified distance of the logged location of the first user computing device at the first time of detecting: retrieving information corresponding to a second loyalty card, the second loyalty card being associated with the merchant and the second user computing device; and displaying, by the second user computing device, data describing the second loyalty card. 



Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/14/2017, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,195,148.
Appl. 17/457,771 – Claim 1. A method, comprising: 
US Pat. No.: 11,195,148 – Claim 1. A method, comprising: 
Appl. 17/457,771 – Claim 1. receiving, by a device and from a user device, video data identifying one or more conditions of a vehicle; 
US Pat. No.: 11,195,148 – Claim 1. receiving, by a device and from a user device, video data associated with a vehicle, wherein the video data identifies one or more of: an exterior condition of the vehicle, or an interior condition of the vehicle; 
Appl. 17/457,771 – Claim 1. receiving, by the device, a vehicle history report of the vehicle based on a vehicle identification number of the vehicle; 
US Pat. No.: 11,195,148 – Claim 1. receiving, by the device, a vehicle history report of the vehicle based on a vehicle identification number of the vehicle; 
Appl. 17/457,771 – Claim 1. receiving, by the device and from the user device, feature data associated with the vehicle; 
US Pat. No.: 11,195,148 – Claim 1. receiving, by the device and from the user device, feature data associated with the vehicle, wherein the feature data identifies one or more of: audio of an operating engine of the vehicle, or treadwear of tires of the vehicle; 
Appl. 17/457,771 – Claim 1. processing, by the device, the video data, the vehicle history report, and the feature data, with a machine learning model, to determine one or more values for the vehicle, 
US Pat. No.: 11,195,148 – Claim 1. processing, by the device, the video data, the vehicle history report, and the feature data, with a machine learning model, to determine one or more values for the vehicle, 
Appl. 17/457,771 – Claim 1. wherein the machine learning model is trained based on historical video data, historical vehicle history reports, and historical feature data; 
US Pat. No.: 11,195,148 – Claim 1. wherein the machine learning model is trained based on historical video data, historical vehicle history reports, and historical feature data, wherein the historical video data identifies: historical exterior conditions of a plurality of vehicles, and historical interior conditions of the plurality of vehicles, wherein the historical vehicle history reports are associated with the plurality of vehicles, and wherein the historical feature data identifies: historical audio of operating engines of the plurality of vehicles, and historical treadwear of tires of the plurality of vehicles; 
Appl. 17/457,771 – Claim 1. determining, by the device, a valuation for the vehicle based on the one or more values for the vehicle; and 
US Pat. No.: 11,195,148 – Claim 1. determining, by the device, a valuation for the vehicle based on the one or more determined values for the vehicle; 
Appl. 17/457,771 – Claim 1. creating, by the device, a vehicle profile for the vehicle based on the video data, the vehicle history report, the feature data, the one or more values for the vehicle, and the valuation for the vehicle.
US Pat. No.: 11,195,148 – Claim 1. creating, by the device, a vehicle profile for the vehicle based on the video data, the vehicle history report, the feature data, the one or more determined values for the vehicle, and the valuation for the vehicle; and performing, by the device, one or more actions based on the vehicle profile.
Appl. 17/457,771 – Claim 2. The method of claim 1, wherein the video data additionally comprises an image or a video of the vehicle identification number.
US Pat. No.: 11,195,148 – Claim 12. The device of claim 8, wherein the one or more processors are further configured to: receive the vehicle identification number of the vehicle via the video data; and perform optical character recognition on the video data to identify the vehicle identification number in the video data.
Appl. 17/457,771 – Claim 3. The method of claim 1, further comprising: performing optical character recognition on the video data to identify the vehicle identification number.
US Pat. No.: 11,195,148 – Claim 12. The device of claim 8, wherein the one or more processors are further configured to: receive the vehicle identification number of the vehicle via the video data; and perform optical character recognition on the video data to identify the vehicle identification number in the video data.
Appl. 17/457,771 – Claim 4. The method of claim 1, wherein the feature data includes one or more of: data identifying working features of the vehicle, audio of an operating engine of the vehicle, or data identifying tire treadwear of the vehicle.
US Pat. No.: 11,195,148 – Claim 10. The device of claim 8, wherein the one or more processors, when processing the video data, the vehicle history report, and the feature data, with the machine learning model, to determine the one or more values for the vehicle, are configured to: process video data identifying an exterior of the vehicle, with a first machine learning model, to determine the exterior condition of the vehicle; process video data identifying an interior of the vehicle, with a second machine learning model, to determine the interior condition of the vehicle; process feature data identifying features of the vehicle, with a third machine learning model, to determine working features of the vehicle; process the feature data identifying the audio of the operating engine of the vehicle, with a fourth machine learning model, to determine an operating condition of an engine of the vehicle; process feature data identifying the tires of the vehicle, with a fifth machine learning model, to determine the treadwear of the tires of the vehicle; and determine the one or more values for the vehicle based on the exterior condition of the vehicle, the interior condition of the vehicle, the working features of the vehicle, the operating condition of the engine of the vehicle, and the treadwear of the tires of the vehicle.
Appl. 17/457,771 – Claim 5. The method of claim 1, wherein processing the video data, the vehicle history report, and the feature data, with a machine learning model comprises: processing the video data, the vehicle history report, and the feature data, with the machine learning model to create a range of values for the vehicle based on an exterior condition of the vehicle, an interior condition of the vehicle and the feature data.
US Pat. No.: 11,195,148 – Claim 10. The device of claim 8, wherein the one or more processors, when processing the video data, the vehicle history report, and the feature data, with the machine learning model, to determine the one or more values for the vehicle, are configured to: process video data identifying an exterior of the vehicle, with a first machine learning model, to determine the exterior condition of the vehicle; process video data identifying an interior of the vehicle, with a second machine learning model, to determine the interior condition of the vehicle; process feature data identifying features of the vehicle, with a third machine learning model, to determine working features of the vehicle; process the feature data identifying the audio of the operating engine of the vehicle, with a fourth machine learning model, to determine an operating condition of an engine of the vehicle; process feature data identifying the tires of the vehicle, with a fifth machine learning model, to determine the treadwear of the tires of the vehicle; and determine the one or more values for the vehicle based on the exterior condition of the vehicle, the interior condition of the vehicle, the working features of the vehicle, the operating condition of the engine of the vehicle, and the treadwear of the tires of the vehicle.
Appl. 17/457,771 – Claim 6. The method of claim 1, wherein determining the valuation for the vehicle comprises: determining the valuation based on an average of the one or more values.
US Pat. No.: 11,195,148 – Claim 2. The method of claim 1, wherein determining the valuation for the vehicle comprises: providing, to a server device, the one or more determined values for the vehicle and a request for the valuation for the vehicle; and receiving, from the server device, the valuation for the vehicle based on the one or more determined values for the vehicle and based on the request.
Appl. 17/457,771 – Claim 7. The method of claim 1, wherein the vehicle profile identifies one or more of: the video data, the vehicle history report, the feature data, the one or more values, or the valuation.
US Pat. No.: 11,195,148 – Claim 1. creating, by the device, a vehicle profile for the vehicle based on the video data, the vehicle history report, the feature data, the one or more determined values for the vehicle, and the valuation for the vehicle; and 
Appl. 17/457,771 – Claim 8. A device, comprising: 
US Pat. No.: 11,195,148 – Claim 8. A device, comprising: 
Appl. 17/457,771 – Claim 8. one or more memories; and 
US Pat. No.: 11,195,148 – Claim 8. one or more memories; and 
Appl. 17/457,771 – Claim 8. one or more processors, coupled to the one or more memories, configured to: 
US Pat. No.: 11,195,148 – Claim 8. one or more processors communicatively coupled to the one or more memories, configured to: 
Appl. 17/457,771 – Claim 8. receive, from a user device, video data identifying one or more conditions of a vehicle; 
US Pat. No.: 11,195,148 – Claim 8. receive, from a user device, video data associated with a vehicle, wherein the video data identifies one or more of: 
US Pat. No.: 11,195,148 – Claim 8. an exterior condition of the vehicle, or an interior condition of the vehicle; 
Appl. 17/457,771 – Claim 8. receive a vehicle history report of the vehicle based on a vehicle identification number of the vehicle;  
US Pat. No.: 11,195,148 – Claim 8. receive a vehicle history report of the vehicle based on a vehicle identification number of the vehicle; 
Appl. 17/457,771 – Claim 8. receive, from the user device, feature data associated with the vehicle; 
US Pat. No.: 11,195,148 – Claim 8. receive, from the user device, feature data associated with the vehicle, wherein the feature data identifies one or more of: audio of an operating engine of the vehicle, or treadwear of tires of the vehicle; 
Appl. 17/457,771 – Claim 8. process the video data, the vehicle history report, and the feature data, with one or more machine learning models, to determine one or more values for the vehicle, wherein the one or more machine learning models are trained based on historical video data, historical vehicle history reports, or historical feature data; 
US Pat. No.: 11,195,148 – Claim 8. process the video data, the vehicle history report, and the feature data, with a machine learning model, to determine one or more values for the vehicle, wherein the machine learning model is trained based on historical video data, historical vehicle history reports, and historical feature data, wherein the historical video data identifies: historical exterior conditions of a plurality of vehicles, and historical interior conditions of the plurality of vehicles, wherein the historical vehicle history reports are associated with the plurality of vehicles, and wherein the historical feature data identifies: historical audio of operating engines of the plurality of vehicles, and historical treadwear of tires of the plurality of vehicles; 
Appl. 17/457,771 – Claim 8. determine a valuation for the vehicle based on the one or more values for the vehicle; and 
US Pat. No.: 11,195,148 – Claim 8. provide, to a server device, the one or more determined values for the vehicle and a request for a valuation for the vehicle; receive, from the server device, the valuation for the vehicle based on the one or more determined values for the vehicle and based on the request; 
Appl. 17/457,771 – Claim 8. create a vehicle profile for the vehicle based on the video data, the vehicle history report, the feature data, the one or more values for the vehicle, and the valuation for the vehicle.
US Pat. No.: 11,195,148 – Claim 8. create a vehicle profile for the vehicle based on the video data, the vehicle history report, the feature data, the one or more determined values for the vehicle, and the valuation for the vehicle; and perform one or more actions based on the vehicle profile.

Appl. 17/457,771 – Claim 9. The device of claim 8, wherein the video data additionally comprises an image or a video of the vehicle identification number; and wherein the one or more processors are further configured to: perform an optical character recognition technique on the video data to identify the vehicle identification number.

Appl. 17/457,771 – Claim 10. The device of claim 8, wherein the feature data includes one or more of: audio of an operating engine of the vehicle, or data identifying tire treadwear of the vehicle.

Appl. 17/457,771 – Claim 11. The device of claim 8, wherein the one or more processors, to process the video data, the vehicle history report, and the feature data, with the one or more machine learning models, are configured to: process the video data, with a first machine learning model, of the one or more machine learning models, to determine a condition of the vehicle.

Appl. 17/457,771 – Claim 12. The device of claim 11, wherein the one or more processors, to process the video data, the vehicle history report, and the feature data, with the one or more machine learning models, are configured to: process the feature data, with a second machine learning model, of the one or more machine learning models, to determine working features of the vehicle.

Appl. 17/457,771 – Claim 13. The device of claim 12, wherein the one or more processors, to process the video data, the vehicle history report, and the feature data, with the one or more machine learning models, are configured to: determine the one or more values based on the condition of the vehicle, and the working features.

Appl. 17/457,771 – Claim 14. The device of claim 8, wherein the vehicle profile identifies information, images, and audio based on one or more of: the video data, the vehicle history report, the feature data, the one or more values, or the valuation.

Appl. 17/457,771 – Claim 15. A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a device, cause the device to: 
receive, from a user device, video data identifying one or more conditions of a vehicle; 
receive a vehicle history report of the vehicle based on a vehicle identification number of the vehicle; 
receive, from the user device, feature data associated with the vehicle; 
process the video data, the vehicle history report, and the feature data, with a machine learning model, to determine a range of values for the vehicle, 
wherein the machine learning model is trained based on historical video data, historical vehicle history reports, and historical feature data; 
determine a valuation for the vehicle based on the range of values for the vehicle; and 
create a vehicle profile for the vehicle based on the video data, the vehicle history report, the feature data, the one or more values for the vehicle, and the valuation for the vehicle.

Appl. 17/457,771 – Claim 16. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: identify, based on the vehicle profile, one or more of: offers for the vehicle, trade-in reductions for the vehicle, a new vehicle for which to trade in the vehicle, or financing for the new vehicle.

Appl. 17/457,771 – Claim 17. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: provide the valuation for the vehicle to a plurality of entities that provide offers for the vehicle based on the valuation for the vehicle, provide the valuation for the vehicle to a consumer lending platform that calculates terms for a new vehicle based on the valuation for the vehicle, or provide the valuation for the vehicle to a plurality of consumers that provide offers for the vehicle based on the valuation for the vehicle.

Appl. 17/457,771 – Claim 18. The non-transitory computer-readable medium of claim 15, wherein the historical feature data identifies one or more of: historical data identifying working features of a plurality of historical vehicles, historical data identifying audio of a plurality of operating engines, or historical data identifying tire treadwear of a plurality of historical vehicles.

Appl. 17/457,771 – Claim 19. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: provide, to the user device, information identifying the one or more offers for the vehicle; receive, from the user device, a selection of a particular offer from the one or more offers, wherein the particular offer is associated with a particular dealership; and connect, based on the selection, the user device with a user device associated with the particular dealership.

Appl. 17/457,771 – Claim 20. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: receive information identifying one or more terms for one or more new vehicles from lenders based on the valuation; provide, to the user device, the information identifying the one or more terms; receive, from the user device, information identifying a selection of a new vehicle of the one or more new vehicles, wherein the new vehicle is associated with a particular consumer lending platform; and connect, based on the selection, the user device with the particular consumer lending platform.
The remaining independent claims contain feature similar to that of claim 1 and are rejected accordingly. The dependent claims are further rejected for their dependency upon a rejected independent base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for utilizing machine learning models and captured video of a vehicle to determine a valuation for the vehicle.
Claim 1 recites [a] method, comprising: receiving, by a device and from a user device, video data identifying one or more conditions of a vehicle; receiving, by the device, a vehicle history report of the vehicle based on a vehicle identification number of the vehicle; receiving, by the device and from the user device, feature data associated with the vehicle; processing, by the device, the video data, the vehicle history report, and the feature data, with a machine learning model, to determine one or more values for the vehicle, wherein the machine learning model is trained based on historical video data, historical vehicle history reports, and historical feature data; determining, by the device, a valuation for the vehicle based on the one or more values for the vehicle; and creating, by the device, a vehicle profile for the vehicle based on the video data, the vehicle history report, the feature data, the one or more values for the vehicle, and the valuation for the vehicle.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-7 recite a method and, therefore, are directed to the statutory class of a process. Claims 8-14 recite a device/apparatus and, therefore, are directed to the statutory class of machine.  Claims 15-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method, comprising:

No additional elements are positively claimed.
receiving, by a device and from a user device, video data identifying one or more conditions of a vehicle;
This limitation includes the step(s) of: receiving, by a device and from a user device, video data identifying one or more conditions of a vehicle. 
But for the ‘by a device’ and user deivce, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order for utilizing machine learning models and captured video of a vehicle to determine a valuation for the vehicle which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
receiving, by a device and from a user device, video data…
receiving, by the device, a vehicle history report of the vehicle based on a vehicle identification number of the vehicle;
This limitation includes the step(s) of: receiving, by the device, a vehicle history report of the vehicle based on a vehicle identification number of the vehicle. 
But for the ‘by a device’ and user deivce, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order for utilizing machine learning models and captured video of a vehicle to determine a valuation for the vehicle which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
receiving, by the device, a vehicle history report…
receiving, by the device and from the user device, feature data associated with the vehicle;
This limitation includes the step(s) of: receiving, by the device and from the user device, feature data associated with the vehicle. 
But for the ‘by a device’ and user deivce, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order for utilizing machine learning models and captured video of a vehicle to determine a valuation for the vehicle which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
receiving, by the device and from the user device, feature data…
processing, by the device, the video data, the vehicle history report, and the feature data, with a machine learning model, to determine one or more values for the vehicle, wherein the machine learning model is trained based on historical video data, historical vehicle history reports, and historical feature data;
This limitation includes the step(s) of: processing, by the device, the video data, the vehicle history report, and the feature data, with a machine learning model, to determine one or more values for the vehicle, wherein the machine learning model is trained based on historical video data, historical vehicle history reports, and historical feature data. 
But for the ‘by a device’ and user deivce, this limitation is directed to processing known data in order for utilizing machine learning models and captured video of a vehicle to determine a valuation for the vehicle which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
processing, by the device, the video data…
determining, by the device, a valuation for the vehicle based on the one or more values for the vehicle; and 

This limitation includes the step(s) of: determining, by the device, a valuation for the vehicle based on the one or more values for the vehicle. 
But for the ‘by a device’ and user deivce, this limitation is directed to determining a valuation using known information in order for utilizing machine learning models and captured video of a vehicle to determine a valuation for the vehicle which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
determining, by the device, a valuation…
creating, by the device, a vehicle profile for the vehicle based on the video data, the vehicle history report, the feature data, the one or more values for the vehicle, and the valuation for the vehicle.

This limitation includes the step(s) of: creating, by the device, a vehicle profile for the vehicle based on the video data, the vehicle history report, the feature data, the one or more values for the vehicle, and the valuation for the vehicle. 
But for the ‘by a device’ and user deivce, this limitation is directed to using known information to create a profile in order for utilizing machine learning models and captured video of a vehicle to determine a valuation for the vehicle which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
creating, by the device, a vehicle profile for the vehicle…


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and communicating data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process and communicate data. 
Independent system claim 8 and CRM claim 15 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving data, processing data, determining a valuation, and creating a profile. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from utilizing machine learning models and captured video of a vehicle to determine a valuation for the vehicle. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101.
Claim 1. Wickett 2018/0096398 teaches A method, comprising: receiving, by a device and from a user device, video data (Wickett 2018/0096398 [0024 – application may include a capability to provide and receive … video data] The client devices of user platform 140 may also include at least one client application that is configured to receive product data, buyer data, and/or control data from another computing device via a wired or wireless network transmission. The client application may include a capability to provide and receive textual data, graphical data, video data, audio data, and the like. Moreover, client devices of user platform 140 may be further configured to communicate and/or receive a message, such as through a Short Message Service (SMS), direct messaging (e.g., Twitter.TM.), email, Multimedia Message Service (MMS), instant messaging (IM), internet relay chat (IRC), mIRC, Jabber, Enhanced Messaging Service (EMS), text messaging, Smart Messaging, Over the Air (OTA) messaging, or the like, between another computing device, and the like.) identifying one or more conditions of a vehicle (Wickett 2018/0096398 [0027 – video… scratches, dings, dents…] Referring still to FIG. 2, the ecommerce facilitation system 200 can include a seller site listing curation module 210. The seller site listing curation module 210 can be configured to perform the processing as described herein. Initially, the seller site listing curation module 210 can be configured to establish, by use of a data processor and the data network 115, a data connection with at least one peer-to-peer seller platform 120. Additionally, the seller site listing curation module 210 can be configured to identify sellers of like-new vehicles who self-identify on peer-to-peer seller platforms 120, such as Craigslist.TM., AutoTrader.TM., Cars.com.TM., Ebay.TM. Motors.TM., and the like. The seller site listing curation module 210 can be configured to offer to help these sellers sell their vehicles faster by reaching a wider audience of in-market car buyers looking to purchase their vehicle. For example, the seller site listing curation module 210 can be configured to scrape these peer-to-peer seller platforms or dealer platforms for listings of vehicles for sale. Alternatively, a representative of the host 110 can make agreements with the peer-to-peer seller platforms or dealer platforms to enable the host 110 to get the listings of vehicles for sale directly. The seller site listing curation module 210 can be configured to offer this service for free, and can request additional information from the seller. As part of the curation process, sellers can be asked to provide the vehicle identification number (VIN) or vehicle's license plate number of a vehicle for sale so that any past accidents, ownership, maintenance, mileage, and warranties can be reviewed. Sellers are also asked to provide their contact information and social networking profiles so that buyers can check mutual friends and affinity groups shared in common. The seller site listing curation module 210 can be configured to ask sellers to provide the options on their vehicle to verify that the vehicle is indeed priced fairly based on the local market. The seller site listing curation module 210 can be configured to conduct a video interview with the seller and his/her vehicle to note any scratches, dings, and dents that could affect the vehicle's value. Sellers are asked to pledge that their vehicles are mechanically sound outside of normal wear and tear to the best of their knowledge. To back their pledge that the vehicle is indeed as advertised, sellers can agree to pay for a buyer's mechanical inspection should major mechanical issues be uncovered. As a result, the seller site listing curation module 210 can be configured to gather a variety of seller information and product (e.g., vehicle) information related to the products offered for sale by the sellers. The curated seller information and products for sale information can be structured and stored in a searchable sales inventory database. The seller information can include seller contact information, a seller profile, a link to a seller profile on a social network site, a seller rating, and the like. The product information can include a product identifier, product features, product categories or characteristics, condition, price, purchase history, repair/maintenance history, accident history, owner history, warranty history, manufacturer information, mechanical condition, fair market value, and a variety of other product-related information. In this manner, the ecommerce facilitation system 200 can enable honest buyers and sellers to transact with greater trust and transparency.); receiving, by the device, a vehicle history report of the vehicle based on a vehicle identification number of the vehicle (Wickett 2018/0096398 [0027 – VIN… accident history…] Referring still to FIG. 2, the ecommerce facilitation system 200 can include a seller site listing curation module 210. The seller site listing curation module 210 can be configured to perform the processing as described herein. Initially, the seller site listing curation module 210 can be configured to establish, by use of a data processor and the data network 115, a data connection with at least one peer-to-peer seller platform 120. Additionally, the seller site listing curation module 210 can be configured to identify sellers of like-new vehicles who self-identify on peer-to-peer seller platforms 120, such as Craigslist.TM., AutoTrader.TM., Cars.com.TM., Ebay.TM. Motors.TM., and the like. The seller site listing curation module 210 can be configured to offer to help these sellers sell their vehicles faster by reaching a wider audience of in-market car buyers looking to purchase their vehicle. For example, the seller site listing curation module 210 can be configured to scrape these peer-to-peer seller platforms or dealer platforms for listings of vehicles for sale. Alternatively, a representative of the host 110 can make agreements with the peer-to-peer seller platforms or dealer platforms to enable the host 110 to get the listings of vehicles for sale directly. The seller site listing curation module 210 can be configured to offer this service for free, and can request additional information from the seller. As part of the curation process, sellers can be asked to provide the vehicle identification number ( VIN) or vehicle's license plate number of a vehicle for sale so that any past accidents, ownership, maintenance, mileage, and warranties can be reviewed. Sellers are also asked to provide their contact information and social networking profiles so that buyers can check mutual friends and affinity groups shared in common. The seller site listing curation module 210 can be configured to ask sellers to provide the options on their vehicle to verify that the vehicle is indeed priced fairly based on the local market. The seller site listing curation module 210 can be configured to conduct a video interview with the seller and his/her vehicle to note any scratches, dings, and dents that could affect the vehicle's value. Sellers are asked to pledge that their vehicles are mechanically sound outside of normal wear and tear to the best of their knowledge. To back their pledge that the vehicle is indeed as advertised, sellers can agree to pay for a buyer's mechanical inspection should major mechanical issues be uncovered. As a result, the seller site listing curation module 210 can be configured to gather a variety of seller information and product (e.g., vehicle) information related to the products offered for sale by the sellers. The curated seller information and products for sale information can be structured and stored in a searchable sales inventory database. The seller information can include seller contact information, a seller profile, a link to a seller profile on a social network site, a seller rating, and the like. The product information can include a product identifier, product features, product categories or characteristics, condition, price, purchase history, repair/maintenance history, accident history, owner history, warranty history, manufacturer information, mechanical condition, fair market value, and a variety of other product-related information. In this manner, the ecommerce facilitation system 200 can enable honest buyers and sellers to transact with greater trust and transparency.); receiving, by the device and from the user device, feature data associated with the vehicle (Wickett 2018/0096398 [0027 - sellers to provide the options on their vehicle to verify that the vehicle is indeed priced fairly] Referring still to FIG. 2, the ecommerce facilitation system 200 can include a seller site listing curation module 210. The seller site listing curation module 210 can be configured to perform the processing as described herein. Initially, the seller site listing curation module 210 can be configured to establish, by use of a data processor and the data network 115, a data connection with at least one peer-to-peer seller platform 120. Additionally, the seller site listing curation module 210 can be configured to identify sellers of like-new vehicles who self-identify on peer-to-peer seller platforms 120, such as Craigslist.TM., AutoTrader.TM., Cars.com.TM., Ebay.TM. Motors.TM., and the like. The seller site listing curation module 210 can be configured to offer to help these sellers sell their vehicles faster by reaching a wider audience of in-market car buyers looking to purchase their vehicle. For example, the seller site listing curation module 210 can be configured to scrape these peer-to-peer seller platforms or dealer platforms for listings of vehicles for sale. Alternatively, a representative of the host 110 can make agreements with the peer-to-peer seller platforms or dealer platforms to enable the host 110 to get the listings of vehicles for sale directly. The seller site listing curation module 210 can be configured to offer this service for free, and can request additional information from the seller. As part of the curation process, sellers can be asked to provide the vehicle identification number (VIN) or vehicle's license plate number of a vehicle for sale so that any past accidents, ownership, maintenance, mileage, and warranties can be reviewed. Sellers are also asked to provide their contact information and social networking profiles so that buyers can check mutual friends and affinity groups shared in common. The seller site listing curation module 210 can be configured to ask sellers to provide the options on their vehicle to verify that the vehicle is indeed priced fairly based on the local market. The seller site listing curation module 210 can be configured to conduct a video interview with the seller and his/her vehicle to note any scratches, dings, and dents that could affect the vehicle's value. Sellers are asked to pledge that their vehicles are mechanically sound outside of normal wear and tear to the best of their knowledge. To back their pledge that the vehicle is indeed as advertised, sellers can agree to pay for a buyer's mechanical inspection should major mechanical issues be uncovered. As a result, the seller site listing curation module 210 can be configured to gather a variety of seller information and product (e.g., vehicle) information related to the products offered for sale by the sellers. The curated seller information and products for sale information can be structured and stored in a searchable sales inventory database. The seller information can include seller contact information, a seller profile, a link to a seller profile on a social network site, a seller rating, and the like. The product information can include a product identifier, product features, product categories or characteristics, condition, price, purchase history, repair/maintenance history, accident history, owner history, warranty history, manufacturer information, mechanical condition, fair market value, and a variety of other product-related information. In this manner, the ecommerce facilitation system 200 can enable honest buyers and sellers to transact with greater trust and transparency. [0047 - special or custom features and equipment provided with the vehicle] Referring to FIGS. 8 through 11, unlike traditional vehicle ads, the targeted ads automatically shown to users engaged with a social media site can include a variety of information that is specific to a particular unique vehicle or product offered for sale by a private party or a dealer. In the example targeted ad shown in FIG. 8, the user is shown a photo of a particular vehicle offered for sale, the year of manufacture, and the current mileage of the vehicle. Additionally as part of the targeted ad, the user can be offered or prompted with user input objects the user can select to get additional information on the specific vehicle, such as special or custom features and equipment provided with the vehicle. The user can also be shown one or more prices or valuations associated with the specific vehicle offered for sale. The vehicle prices or valuations can be automatically generated by the ecommerce facilitation system 200. For example, the ecommerce facilitation system 200 can automatically access one or more of a plurality of on-line financial institutions, credit platforms, valuation sites, or other 3.sup.rd party sites 135. These types of on-line financial institution sites, consumer data or credit reporting sites, and product valuation or rating sites 135 are well-known to those of ordinary skill in the art. The ecommerce facilitation system 200 can be configured to automatically obtain vehicle pricing or valuation information in a digital or computer-readable form from one or more of the on-line financial institutions, credit platforms, valuation sites, or other 3.sup.rd party sites 135 via the data network 115. This automatically obtained information can be used to populate the price or valuation information in the targeted ad presented to the particular social media site user. The price or valuation information can also be shown as a monthly payment amount based on a typical interest rate and a typical term of the payment period. The monthly payment amount can also be based on actual vehicle loan terms obtained automatically from one or more of the on-line financial institutions, credit platforms, or valuation sites 135 via the network 115. As such, the particular user can be presented with actual pricing information for a specific vehicle of likely interest.); processing, by the device, the video data, the vehicle history report, and the feature data, with a machine learning model, to determine one or more values for the vehicle, wherein the machine learning model is trained based on historical video data, historical vehicle history reports, and historical feature data (Wickett 2018/0096398 [0047 - prices or valuations can be automatically generated by the ecommerce facilitation system] Referring to FIGS. 8 through 11, unlike traditional vehicle ads, the targeted ads automatically shown to users engaged with a social media site can include a variety of information that is specific to a particular unique vehicle or product offered for sale by a private party or a dealer. In the example targeted ad shown in FIG. 8, the user is shown a photo of a particular vehicle offered for sale, the year of manufacture, and the current mileage of the vehicle. Additionally as part of the targeted ad, the user can be offered or prompted with user input objects the user can select to get additional information on the specific vehicle, such as special or custom features and equipment provided with the vehicle. The user can also be shown one or more prices or valuations associated with the specific vehicle offered for sale. The vehicle prices or valuations can be automatically generated by the ecommerce facilitation system 200. For example, the ecommerce facilitation system 200 can automatically access one or more of a plurality of on-line financial institutions, credit platforms, valuation sites, or other 3.sup.rd party sites 135. These types of on-line financial institution sites, consumer data or credit reporting sites, and product valuation or rating sites 135 are well-known to those of ordinary skill in the art. The ecommerce facilitation system 200 can be configured to automatically obtain vehicle pricing or valuation information in a digital or computer-readable form from one or more of the on-line financial institutions, credit platforms, valuation sites, or other 3.sup.rd party sites 135 via the data network 115. This automatically obtained information can be used to populate the price or valuation information in the targeted ad presented to the particular social media site user. The price or valuation information can also be shown as a monthly payment amount based on a typical interest rate and a typical term of the payment period. The monthly payment amount can also be based on actual vehicle loan terms obtained automatically from one or more of the on-line financial institutions, credit platforms, or valuation sites 135 via the network 115. As such, the particular user can be presented with actual pricing information for a specific vehicle of likely interest.); determining, by the device, a valuation for the vehicle based on the one or more values for the vehicle (Wickett 2018/0096398 [0047 - prices or valuations can be automatically generated by the ecommerce facilitation system] Referring to FIGS. 8 through 11, unlike traditional vehicle ads, the targeted ads automatically shown to users engaged with a social media site can include a variety of information that is specific to a particular unique vehicle or product offered for sale by a private party or a dealer. In the example targeted ad shown in FIG. 8, the user is shown a photo of a particular vehicle offered for sale, the year of manufacture, and the current mileage of the vehicle. Additionally as part of the targeted ad, the user can be offered or prompted with user input objects the user can select to get additional information on the specific vehicle, such as special or custom features and equipment provided with the vehicle. The user can also be shown one or more prices or valuations associated with the specific vehicle offered for sale. The vehicle prices or valuations can be automatically generated by the ecommerce facilitation system 200. For example, the ecommerce facilitation system 200 can automatically access one or more of a plurality of on-line financial institutions, credit platforms, valuation sites, or other 3.sup.rd party sites 135. These types of on-line financial institution sites, consumer data or credit reporting sites, and product valuation or rating sites 135 are well-known to those of ordinary skill in the art. The ecommerce facilitation system 200 can be configured to automatically obtain vehicle pricing or valuation information in a digital or computer-readable form from one or more of the on-line financial institutions, credit platforms, valuation sites, or other 3.sup.rd party sites 135 via the data network 115. This automatically obtained information can be used to populate the price or valuation information in the targeted ad presented to the particular social media site user. The price or valuation information can also be shown as a monthly payment amount based on a typical interest rate and a typical term of the payment period. The monthly payment amount can also be based on actual vehicle loan terms obtained automatically from one or more of the on-line financial institutions, credit platforms, or valuation sites 135 via the network 115. As such, the particular user can be presented with actual pricing information for a specific vehicle of likely interest); and creating, by the device, a vehicle profile for the vehicle based on the video data, the vehicle history report, the feature data, the one or more values for the vehicle, and the valuation for the vehicle (Wickett 2018/0096398 [0027 - vehicle identification number (VIN) or vehicle's license plate number of a vehicle for sale so that any past accidents, ownership, maintenance, mileage, and warranties can be reviewed] Referring still to FIG. 2, the ecommerce facilitation system 200 can include a seller site listing curation module 210. The seller site listing curation module 210 can be configured to perform the processing as described herein. Initially, the seller site listing curation module 210 can be configured to establish, by use of a data processor and the data network 115, a data connection with at least one peer-to-peer seller platform 120. Additionally, the seller site listing curation module 210 can be configured to identify sellers of like-new vehicles who self-identify on peer-to-peer seller platforms 120, such as Craigslist™, AutoTrader™, Cars.com™, Ebay™ Motors™, and the like. The seller site listing curation module 210 can be configured to offer to help these sellers sell their vehicles faster by reaching a wider audience of in-market car buyers looking to purchase their vehicle. For example, the seller site listing curation module 210 can be configured to scrape these peer-to-peer seller platforms or dealer platforms for listings of vehicles for sale. Alternatively, a representative of the host 110 can make agreements with the peer-to-peer seller platforms or dealer platforms to enable the host 110 to get the listings of vehicles for sale directly. The seller site listing curation module 210 can be configured to offer this service for free, and can request additional information from the seller. As part of the curation process, sellers can be asked to provide the vehicle identification number (VIN) or vehicle's license plate number of a vehicle for sale so that any past accidents, ownership, maintenance, mileage, and warranties can be reviewed. Sellers are also asked to provide their contact information and social networking profiles so that buyers can check mutual friends and affinity groups shared in common. The seller site listing curation module 210 can be configured to ask sellers to provide the options on their vehicle to verify that the vehicle is indeed priced fairly based on the local market. The seller site listing curation module 210 can be configured to conduct a video interview with the seller and his/her vehicle to note any scratches, dings, and dents that could affect the vehicle's value. Sellers are asked to pledge that their vehicles are mechanically sound outside of normal wear and tear to the best of their knowledge. To back their pledge that the vehicle is indeed as advertised, sellers can agree to pay for a buyer's mechanical inspection should major mechanical issues be uncovered. As a result, the seller site listing curation module 210 can be configured to gather a variety of seller information and product (e.g., vehicle) information related to the products offered for sale by the sellers. The curated seller information and products for sale information can be structured and stored in a searchable sales inventory database. The seller information can include seller contact information, a seller profile, a link to a seller profile on a social network site, a seller rating, and the like. The product information can include a product identifier, product features, product categories or characteristics, condition, price, purchase history, repair/maintenance history, accident history, owner history, warranty history, manufacturer information, mechanical condition, fair market value, and a variety of other product-related information. In this manner, the ecommerce facilitation system 200 can enable honest buyers and sellers to transact with greater trust and transparency.).
Wickett 2018/0096398 may not expressly disclose the vehicle profile features, however, Sun et al. 2020/0126101 teaches (Sun et al. 2020/0126101 [0049 - historical vehicle profile data can include, for example, but is not limited to, miles per month, speed, maintenance, accident history, brand, model, new car price, transmission type, color, emission level, new car registration date] At block 510, collect historical vehicle profile data. The historical vehicle profile data can include, for example, but is not limited to, miles per month, speed, maintenance, accident history, brand, model, new car price, transmission type, color, emission level, new car registration date, and/or so forth. It is to be appreciated that the present invention is not limited to solely the preceding historical vehicle profile data and thus other historical vehicle profile data can also be used, as readily appreciated by one of ordinary skill in the art given the teachings of the present invention provided herein, while maintaining the spirit of the present invention.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wickett 2018/0096398 to include the features as taught by Sun et al. 2020/0126101. One of ordinary skill in the art would have been motivated to do so in order to aggregate and organize vehicle information into a vehicle profile which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Wickett 2018/0096398 may not expressly disclose the machine learning features, however, Dalinina et al. 2020/0342478 teaches (Dalinina et al. 2020/0342478 [0005 - machine learning current value model trained to output a prediction of current value, the machine learning current value model representing a set of vehicle features and historical secondary market transaction price] Embodiments described herein provide a machine learning current value model trained to output a prediction of current value, the machine learning current value model representing a set of vehicle features and historical secondary market transaction price. The current value output for a vehicle can be used to filter the vehicle from a system or provide a basis for surfacing the vehicle a particular consumer or type of consumer. [0065 - machine learning model is a LightGBM model, or other machine learning model, that represents a plurality of vehicle features and is configured output a prediction of secondary market transaction price] CVM 250 may thus comprise a first machine-learning model 252, where the first machine learning model is a LightGBM model, or other machine learning model, that represents a plurality of vehicle features and is configured output a prediction of secondary market transaction price--an initial prediction or final prediction, depending on the model--that is vehicle specific. According to one embodiment, the input information for a specific vehicle then may include, for example, make/model, trim, age, mileage, exterior color, body type, fuel type, drive type, and VIN10 level price trend data. In some embodiments, the input information for a vehicle may further include transmission type, engine displacement, segment, remaining OEM warranty, remaining CPO, condition, seasonality or other information. [0066 - machine-learning model 252 of CVM 250 represents features for make/model, trim, age, mileage, exterior color, body type, fuel type, drive type, and VIN10 level price trend data and produces an initial prediction of current value that is vehicle] In some embodiments, the first machine-learning model 252 of CVM 250 does not account for certain factors that may influence transaction price. CVM 250 may comprise further adjustments 254 to the output of the first machine-learning model 252. For example, in one embodiment, the first machine-learning model 252 of CVM 250 represents features for make/model, trim, age, mileage, exterior color, body type, fuel type, drive type, and VIN10 level price trend data and produces an initial prediction of current value that is vehicle, but not condition specific.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wickett 2018/0096398 to include the features as taught by Dalinina et al. 2020/0342478. One of ordinary skill in the art would have been motivated to do so in order to provide an accurate estimate of value which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 8. A device, comprising: 
one or more memories; and 
one or more processors, coupled to the one or more memories, configured to: 
receive, from a user device, video data identifying one or more conditions of a vehicle; 
receive a vehicle history report of the vehicle based on a vehicle identification number of the vehicle; 
receive, from the user device, feature data associated with the vehicle; 
process the video data, the vehicle history report, and the feature data, with one or more machine learning models, to determine one or more values for the vehicle, 
wherein the one or more machine learning models are trained based on historical video data, historical vehicle history reports, or historical feature data; 
determine a valuation for the vehicle based on the one or more values for the vehicle; and 
create a vehicle profile for the vehicle based on the video data, the vehicle history report, the feature data, the one or more values for the vehicle, and the valuation for the vehicle.
Claim 8, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claim 15. A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a device, cause the device to: 
receive, from a user device, video data identifying one or more conditions of a vehicle; 
receive a vehicle history report of the vehicle based on a vehicle identification number of the vehicle; 
receive, from the user device, feature data associated with the vehicle; 
process the video data, the vehicle history report, and the feature data, with a machine learning model, to determine a range of values for the vehicle, 
wherein the machine learning model is trained based on historical video data, historical vehicle history reports, and historical feature data; 
determine a valuation for the vehicle based on the range of values for the vehicle; and 
create a vehicle profile for the vehicle based on the video data, the vehicle history report, the feature data, the one or more values for the vehicle, and the valuation for the vehicle.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101; in view of Levenson et al. 2020/0225966.
Claim 2. The method of claim 1, Wickett 2018/0096398 may not expressly disclose the machine learning features, however, Levenson et al. 2020/0225966 teaches wherein the video data additionally comprises an image or a video of the vehicle identification number (Levenson et al. 2020/0225966 [0038 - virtual assistant supported by the context-aware service toolkit 110 may configure a camera to take pictures and/or video of a vehicle identification number (VIN), a license plate, a body, an engine, etc] A virtual assistant supported by the context-aware service toolkit 110 may be configured to gather data from input devices, e.g., a camera, microphone, and/or user interface of the subject device(s) 106. In some implementations, the virtual assistant configures a camera to take pictures and/or video of parts of the object 104. In an automotive context, for instance, the virtual assistant supported by the context-aware service toolkit 110 may configure a camera to take pictures and/or video of a vehicle identification number (VIN), a license plate, a body, an engine, etc. of the object 104. In some implementations, the virtual assistant receives sounds and/or user input provided as a basis of servicing the object 104. As another example in the automotive context, the virtual assistant receives dictated mechanics' notes related to the object 104. As yet another example in the automotive context, the context-aware service toolkit 110 may receive written mechanics' notes related to the object 104. [0054 - application with optical character recognition (OCR) capability, may extract a vehicle's VIN number] At an operation 202 (shown in FIG. 2 as operations 202a, 202b, 202c, and 202d), the subject device(s) 106 may collect and digitize context-based servicing parameters from the object information provisioning system 124 and/or objects 104. As an example, a subject device(s) 106 may comprise a voice activated smart speaker from which an automobile mechanic may use special wake words to send search queries to. The subject device(s) 106 may record and/or digitize the mechanic's voice snippet. As another example, the subject device(s) 106 may comprise an Android smart phone and the object information provisioning system 124 may comprise a Bluetooth-connected OBD-II reader. An automobile mechanic may use a chatbot application to read/download OBD-II code (context-based servicing parameter) from the reader. In yet another implementation, the same Android phone, the same aforementioned chatbot application with optical character recognition (OCR) capability, may extract a vehicle's VIN number from scanning a vehicle's VIN tag using Android smart phone's built-in camera.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wickett 2018/0096398 to include the features as taught by Levenson et al. 2020/0225966. One of ordinary skill in the art would have been motivated to do so in order to aggregate and organize vehicle information into a vehicle profile which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 3. The method of claim 1, further comprising: performing optical character recognition on the video data to identify the vehicle identification number.
Claim 3, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 
Claim 9. The device of claim 8, wherein the video data additionally comprises an image or a video of the vehicle identification number; and wherein the one or more processors are further configured to: perform an optical character recognition technique on the video data to identify the vehicle identification number.
Claim 9, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101.
Claim 4. Wickett 2018/0096398 further teaches The method of claim 1, wherein the feature data includes one or more of: data identifying working features of the vehicle, audio of an operating engine of the vehicle, or data identifying tire treadwear of the vehicle (Wickett 2018/0096398 [0024] The client devices of user platform 140 may also include at least one client application that is configured to receive product data, buyer data, and/or control data from another computing device via a wired or wireless network transmission. The client application may include a capability to provide and receive textual data, graphical data, video data, audio data, and the like. Moreover, client devices of user platform 140 may be further configured to communicate and/or receive a message, such as through a Short Message Service (SMS), direct messaging (e.g., Twitter™), email, Multimedia Message Service (MMS), instant messaging (IM), internet relay chat (IRC), mIRC, Jabber, Enhanced Messaging Service (EMS), text messaging, Smart Messaging, Over the Air (OTA) messaging, or the like, between another computing device, and the like. [0030] In an example embodiment, the target audience construction module 220 can support the management of various contexts associated with a potential product buyer. For example, the target audience construction module 220 can track keyword searches of product listings associated with a context defined by a user profile of a particular consumer. The context can include an association between the user profile data in the user profile and item feature sets related to items in the product listings. The item listings can include listings from a group including products or services or both. The item feature set data and data defining the association between the user profile data in the user profile and item feature sets may be retrieved from the social network buyer platforms or other network resources 130 or from various other remote sources, such as other network sites, other users (e.g., experts or peers), etc. In one embodiment, a user interface object can be provided to enable a user to create a new user profile, selectively add a uniform resource locator (URL) associated with the created user profile, and create notations regarding product searches, research, and general matters associated with the user profile. These functions may be user accessible by many methods known in the art, including a web form interface (HTML or embedded Java) or a stand-alone application interface. For example, a user interface can be provided to allow the viewing and editing of a user profile, various related item listings, item feature sets, contexts, catalogues, inventories, social networks, and review data structures within the ecommerce facilitation system database 112. Various other navigation applications (e.g., an external search engine) may be provided to supplement the search and browsing applications.).
Claim 10. The device of claim 8, wherein the feature data includes one or more of: audio of an operating engine of the vehicle, or data identifying tire treadwear of the vehicle.
Claim 10, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101; in view of Stutsman et al. 2019/0251586.
Claim 5. The method of claim 1, Wickett 2018/0096398 may not expressly disclose the machine learning features, however, Stutsman et al. 2019/0251586 teaches wherein processing the video data, the vehicle history report, and the feature data, with a machine learning model comprises: processing the video data, the vehicle history report, and the feature data, with the machine learning model to create a range of values for the vehicle based on an exterior condition of the vehicle, an interior condition of the vehicle and the feature data (Stutsman et al. 2019/0251586 [0031 – machine learning] It may be desirable for vehicle sellers to maintain a balance between vehicles of higher and lower value. For example, if a vehicle seller has too many vehicles which may sell quickly, the seller may need to quickly replace vehicles in inventory to have more vehicles to sell. The vehicle seller may want to keep a number of vehicles with high enough value that the vehicles may eventually sell at higher profit margins over time, and may want to sell other vehicles quickly because those vehicles may not produce significant profit margins over time. The computer system may recommend waiting and/or adjusting prices according to an appropriate balance as determined by user inputs and/or determined automatically by the computer system. For example, the computer system may provide recommendations based on optimal parameters regarding revenue and profit margins over a period of time, the number of vehicles which may be kept at a particular location, and other factors. The computer system may make recommendations based on user inputs and/or machine learning in which the computer system may train itself over time to identify the optimal Market Day's Supply, sale rates, and the like. [0079 – range of values] At block 510, the device may determine a vehicle quality score for any vehicle based on the Market Day's Supply and the odometer-adjusted Cost to Market of the respective vehicle. The device may determine a matrix or table of the Market Day's Supply and the odometer-adjusted Cost to Market of the vehicles in the competitive set. In one embodiment, the vehicle score matrix may include the Market Day's Supply in the x-axis and the Cost to Market in the y-axis. A lower Cost to market and a lower odometer-adjusted Cost to Market may result in a better vehicle score (or ranking). For example, a vehicle with a Market Day's Supply of one (e.g., a ratio of one available vehicle to one vehicle sold per day) and an odometer-adjusted Cost to Market of one (e.g., a vehicle with 10K miles and a list price of $10,000) may have a better quality score than a vehicle with a Market Day's Supply of ten (e.g., a ratio of ten available vehicles to one vehicle sold per day) and with an odometer-adjusted Cost to Market of ten (e.g., a vehicle with 100K miles and a list price of $10,000) because the first vehicle may be more likely to sell at a higher price than the second vehicle. Cheaper vehicles may need to have lower odometer-adjusted Costs to Market compared to more expensive cars, for example. The device may adjust the quality score up or down based on the confidence score (e.g., the quality score may be improved when the confidence score indicates that a vehicle's price is within a threshold amount of the average list price of vehicles in a competitive set including the vehicle). The score may come from a range of values (e.g., 1-11), with 1 being the best or worst score. If the daily sale rate of a vehicle is greater than one or another threshold value, the device may add or decrement the quality score of the vehicle to improve).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wickett 2018/0096398 to include the features as taught by Stutsman et al. 2019/0251586. One of ordinary skill in the art would have been motivated to do so in order to utilize well known machine learning techniques to determine vehicle valuations which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101; in view of Haldenby et al. 2017/0046652.
Claim 6. The method of claim 1, Wickett 2018/0096398 may not expressly disclose the following features, however, Haldenby et al. 2017/0046652 teaches wherein determining the valuation for the vehicle comprises: determining the valuation based on an average of the one or more values (Haldenby et al. 2017/0046652 [0181 - compute the valuation and/or life expectancy of the connected vehicle based on an average of the valuations and/or life expectancies of the subset of the additional vehicle] In certain aspects, using the proprietary operations and algorithms, system 140 may compute the valuation and/or life expectancy of the connected vehicle based on an average of the valuations and/or life expectancies of the subset of the additional vehicle. Additionally or alternatively, system 140 may adjust the computed valuation and/or life expectancy of the connected to reflect a condition of the connected vehicle (e.g., as characterized by the computed care rating) in accordance with one or more of the proprietary operations and algorithms.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wickett 2018/0096398 to include the features as taught by Haldenby et al. 2017/0046652. One of ordinary skill in the art would have been motivated to do so in order to utilize well known machine learning techniques to determine vehicle valuations which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101.
Claim 7. The method of claim 1, Wickett 2018/0096398 may not expressly disclose the vehicle profile features, however, Sun et al. 2020/0126101 teaches wherein the vehicle profile identifies one or more of: the video data, the vehicle history report, the feature data, the one or more values, or the valuation (Sun et al. 2020/0126101 [0049 - historical vehicle profile data can include, for example, but is not limited to, miles per month, speed, maintenance, accident history, brand, model, new car price, transmission type, color, emission level, new car registration date] At block 510, collect historical vehicle profile data. The historical vehicle profile data can include, for example, but is not limited to, miles per month, speed, maintenance, accident history, brand, model, new car price, transmission type, color, emission level, new car registration date, and/or so forth. It is to be appreciated that the present invention is not limited to solely the preceding historical vehicle profile data and thus other historical vehicle profile data can also be used, as readily appreciated by one of ordinary skill in the art given the teachings of the present invention provided herein, while maintaining the spirit of the present invention.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wickett 2018/0096398 to include the features as taught by Sun et al. 2020/0126101. One of ordinary skill in the art would have been motivated to do so in order to aggregate and organize vehicle information into a vehicle profile which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101; in view of Venkatadri et al. 2020/0064230.
Claim 11. The device of claim 8, Wickett 2018/0096398 may not expressly disclose the following features, however, Kain Venkatadri et al. 2020/0064230 teaches wherein the one or more processors, to process the video data, the vehicle history report, and the feature data, with the one or more machine learning models, are configured to: process the video data, with a first machine learning model, of the one or more machine learning models, to determine a condition of the vehicle (Kain Venkatadri et al. 2020/0064230 [Claim 1 - neural networks, machine learning and heuristics to determine the condition of the vehicle based on the scan data] 1. A system for assessing a condition of a vehicle, the system comprising: a configurable sensor array that scans the vehicle; and a backend component that determines a condition of the vehicle based on scan data from the sensor array, wherein the backend component uses at least one of neural networks, machine learning and heuristics to determine the condition of the vehicle based on the scan data.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wickett 2018/0096398 to include the features as taught by Kain Venkatadri et al. 2020/0064230. One of ordinary skill in the art would have been motivated to do so in order to utilize well known machine learning techniques to determine vehicle conditions and valuations which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101; in view of Venkatadri et al. 2020/0064230.
Claim 12. The device of claim 11, Wickett 2018/0096398 may not expressly disclose the following features, however, Dalinina et al. 2020/0342478 teaches wherein the one or more processors, to process the video data, the vehicle history report, and the feature data, with the one or more machine learning models, are configured to: process the feature data, with a second machine learning model, of the one or more machine learning models, to determine working features of the vehicle (Dalinina et al. 2020/0342478 [0009] According to one embodiment, the machine learning current value model comprises a first machine learning model trained to output an initial prediction of current value, the first machine learning model representing a first set of vehicle features and a first set of historical secondary market transaction values. The machine learning current value model may also comprise an adjustment to be applied to the initial predication of current value, the adjustment associated with a second set of vehicle features. By way of example, but not limitation, the adjustment comprises a vehicle condition adjustment. [0065] CVM 250 may thus comprise a first machine-learning model 252, where the first machine learning model is a LightGBM model, or other machine learning model, that represents a plurality of vehicle features and is configured output a prediction of secondary market transaction price—an initial prediction or final prediction, depending on the model—that is vehicle specific. According to one embodiment, the input information for a specific vehicle then may include, for example, make/model, trim, age, mileage, exterior color, body type, fuel type, drive type, and VIN10 level price trend data. In some embodiments, the input information for a vehicle may further include transmission type, engine displacement, segment, remaining OEM warranty, remaining CPO, condition, seasonality or other information.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wickett 2018/0096398 to include the features as taught by Dalinina et al. 2020/0342478. One of ordinary skill in the art would have been motivated to do so in order to utilize well known machine learning techniques to determine vehicle conditions and valuations which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101; in view of Venkatadri et al. 2020/0064230.
Claim 13. The device of claim 12, Wickett 2018/0096398 may not expressly disclose the following features, however, Dalinina et al. 2020/0342478 teaches wherein the one or more processors, to process the video data, the vehicle history report, and the feature data, with the one or more machine learning models, are configured to: determine the one or more values based on the condition of the vehicle, and the working features (Dalinina et al. 2020/0342478 [0010] According to one embodiment, an auxiliary model is provided. The auxiliary model may be trained to quantify a relationship between secondary market transaction value and condition. The auxiliary model may represent a second set of vehicle features and a second set of historical secondary market values. The first set of vehicle features used by the first machine learning model may be a different set of features than used by the auxiliary model. For example, according to one embodiment, the first set of vehicle features comprises make, model, trim, age, mileage, exterior color, body type, fuel type, drive type, price trend data, and secondary market transaction price, and the second set of vehicle features comprises features representing make, model, year, mileage, condition and secondary market transaction price. According to one embodiment, the adjustment comprises the auxiliary model. According to another embodiment, the adjustment comprises coefficients derived from the auxiliary model. [0091] Automotive data processing system 100 processes at least a subset of the features using the first machine-learning model of CVM 436 to determine an initial predicted secondary market transaction price for the vehicle and apply adjustments—for example, apply an adjustment coefficient appropriate for the condition grade of the vehicle—to determine a final predicted secondary market transaction price for the vehicle. CVM 436, according to one embodiment, outputs the final predicted secondary market transaction price as the current value for the vehicle and automotive data processing system 100 enhances the vehicle inventory record with the final current value.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wickett 2018/0096398 to include the features as taught by Dalinina et al. 2020/0342478. One of ordinary skill in the art would have been motivated to do so in order to utilize well known machine learning techniques to determine vehicle conditions and valuations which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101.
Claim 14. The device of claim 8, Wickett 2018/0096398 may not expressly disclose the vehicle profile features, however, Sun et al. 2020/0126101 teaches wherein the vehicle profile identifies information, images, and audio based on one or more of: the video data, the vehicle history report, the feature data, the one or more values, or the valuation (Sun et al. 2020/0126101 [0049 - historical vehicle profile data can include, for example, but is not limited to, miles per month, speed, maintenance, accident history, brand, model, new car price, transmission type, color, emission level, new car registration date] At block 510, collect historical vehicle profile data. The historical vehicle profile data can include, for example, but is not limited to, miles per month, speed, maintenance, accident history, brand, model, new car price, transmission type, color, emission level, new car registration date, and/or so forth. It is to be appreciated that the present invention is not limited to solely the preceding historical vehicle profile data and thus other historical vehicle profile data can also be used, as readily appreciated by one of ordinary skill in the art given the teachings of the present invention provided herein, while maintaining the spirit of the present invention.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wickett 2018/0096398 to include the features as taught by Sun et al. 2020/0126101. One of ordinary skill in the art would have been motivated to do so in order to aggregate and organize vehicle information into a vehicle profile which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101.
Claim 16. Wickett 2018/0096398 further teaches The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: identify, based on the vehicle profile, one or more of: offers for the vehicle, trade-in reductions for the vehicle, a new vehicle for which to trade in the vehicle, or financing for the new vehicle (Wickett 2018/0096398 [0005 – offers and financing] The ecommerce facilitation system of the various embodiments described herein makes peer-to-peer networked commerce (e.g., car buying) easy by creating more trust and better transparency between the buyer and seller through technology. For example, a particular embodiment of the ecommerce facilitation system curates the best like-new vehicles being sold peer-to-peer and verifies that the vehicles haven't been in any accidents, are still under warranty, and are priced competitively against what dealers charge. The ecommerce facilitation system helps sellers to market their vehicles to pre-qualified local buyers who are actively looking to buy a comparable vehicle for sale. The ecommerce facilitation system helps buyers get answers to their questions about the vehicle's history, mechanical condition, fair market value, and purchase financing options for which the buyers are pre-qualified. The ecommerce facilitation system offers these services for free to buyers and sellers. The ecommerce facilitation system can monetize through commissions earned when buyers receive financing. [0048 - financing] In the example targeted ad shown in FIG. 9, the particular user can be presented with an option to automatically receive a pre-qualification for financing the purchase of the specific vehicle. The ecommerce facilitation system 200 can be configured to automatically obtain credit or payment history information for the particular user as credit information in a digital or computer-readable form from one or more of the on-line financial institutions, credit platforms, valuation sites, or 3.sup.rd party sites 135 via the network 115. The information and authorization to automatically obtain the user's credit information can be provided explicitly by the user or provided through a pre-configured user profile. This automatically obtained credit information can be used to compare the particular user's credit history and credit score with the qualifications needed for particular terms of a corresponding vehicle purchase loan, financing, or payment installment plan. The terms of the financing matched with the particular user's credit information can be used to populate the financing information in the targeted ad presented to the particular social media site user.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101.
Claim 17. Wickett 2018/0096398 further teaches The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: provide the valuation for the vehicle to a plurality of entities that provide offers for the vehicle based on the valuation for the vehicle, provide the valuation for the vehicle to a consumer lending platform that calculates terms for a new vehicle based on the valuation for the vehicle, or provide the valuation for the vehicle to a plurality of consumers that provide offers for the vehicle based on the valuation for the vehicle (Wickett 2018/0096398 [0022] The peer-to-peer seller platforms 120, social network buyer platforms 130, and/or the on-line financial institution, credit platforms, or valuation sites 135 may include any of a variety of providers of network transportable digital data. The network transportable digital data can be transported in any of a family of file formats and associated mechanisms usable to enable a host site 110 and a user platform 140 to receive seller or product data from a peer-to-peer seller platform 120, to receive buyer data from a social network buyer platform 130, and/or to receive buyer financial or credit information from an on-line financial institution, credit platforms, or valuation sites 135 over the network 115. In one embodiment, the file format can be a Microsoft™ Excel spreadsheet format or a CSV (Comma Separated Values) format; however, the various embodiments are not so limited, and other file formats and transport protocols may be used. For example, data formats other than Excel or CSV or formats other than open/standard formats can be supported by various embodiments. Any electronic file format, such as Microsoft™ Access Database Format (MDB), Portable Document Format (PDF), audio (e.g., Motion Picture Experts Group Audio Layer 3—MP3, and the like), video (e.g., MP4, and the like), and any proprietary interchange format defined by specific sites can be supported by the various embodiments described herein. Moreover, a peer-to-peer seller platform 120, a social network buyer platform 130, and/or an on-line financial institution, credit platforms, or valuation sites 135 may provide a variety of different data sets. [0036] The target audience construction module 220 can be configured to construct these target audiences using data made available by the network resources 130 (e.g., Facebook™) and by drawing correlations between users of the network resources 130 who share particular characteristics of interest. Because many network resources 130 (e.g., Facebook™) do not have the ability to target individuals directly based on credit profile or debt information, the target audience construction module 220 can be configured to obtain such information from various other network sources when creating target audiences. For example, users can provide authorization for access to credit reporting agencies. Financial institutions seeking to better serve their customers can also provide such user financial data in an anonymized manner. The target audience construction module 220 can be further configured to establish, by use of the data processor and the data network, a data connection with at least one financial institution, credit platforms, or valuation sites 135 to retrieve the user/consumer financial data, a list of email addresses and phone numbers, or other sensitive information from financial institutions and to hash or encrypt the data or otherwise anonymize personally identifiable information to protect identities. The hashed or encrypted email addresses and phone numbers can be mapped by the target audience construction module 220 back to the financial characteristics of the particular individuals, such as their bank transaction histories, income, and credit profiles. The target audience construction module 220 can be configured to upload these hashed or otherwise anonymized email addresses and phone numbers to the network resources 130 (e.g., Facebook™) to further refine the target audiences of in-market car buyers. These dynamically determined target audiences can associate users with similar credit profiles, income levels, and debt levels along with similar demographics and purchasing behaviors. In this manner, the target audience construction module 220 can assemble groupings of potential buyers with common characteristics into target or custom audiences by use of information obtained from the buyer platforms or network resources 130 (e.g., Facebook™) user profiles, financial institution, credit platforms, or valuation sites 135, and other networked information sources. Thus, the target audience construction module 220 can retrieve potential product buyer information from at least one buyer platform 130, wherein the potential product buyer information can include information indicative of buyer characteristics and buyer contact information of at least one potential buyer. Additionally, the target audience construction module 220 can match the at least one potential buyer with a specific product listed by a specific seller on at least one peer-to-peer seller platform 120 using the seller information and/or the product information and the potential product buyer information, the matching including correlating the product characteristics with the buyer characteristics of the matched potential buyer. Once the target audience construction module 220 matches the at least one potential buyer with a specific product listed by a specific seller, the target audience construction module 220 can initiate contact between the matched potential buyer and the specific seller using the seller information and the buyer contact information. The contact between buyer and seller can be initiated directly via email or text messaging or initiated via a social network or network resource 130 communication feature. [0047] Referring to FIGS. 8 through 11, unlike traditional vehicle ads, the targeted ads automatically shown to users engaged with a social media site can include a variety of information that is specific to a particular unique vehicle or product offered for sale by a private party or a dealer. In the example targeted ad shown in FIG. 8, the user is shown a photo of a particular vehicle offered for sale, the year of manufacture, and the current mileage of the vehicle. Additionally as part of the targeted ad, the user can be offered or prompted with user input objects the user can select to get additional information on the specific vehicle, such as special or custom features and equipment provided with the vehicle. The user can also be shown one or more prices or valuations associated with the specific vehicle offered for sale. The vehicle prices or valuations can be automatically generated by the ecommerce facilitation system 200. For example, the ecommerce facilitation system 200 can automatically access one or more of a plurality of on-line financial institutions, credit platforms, valuation sites, or other 3.sup.rd party sites 135. These types of on-line financial institution sites, consumer data or credit reporting sites, and product valuation or rating sites 135 are well-known to those of ordinary skill in the art. The ecommerce facilitation system 200 can be configured to automatically obtain vehicle pricing or valuation information in a digital or computer-readable form from one or more of the on-line financial institutions, credit platforms, valuation sites, or other 3.sup.rd party sites 135 via the data network 115. This automatically obtained information can be used to populate the price or valuation information in the targeted ad presented to the particular social media site user. The price or valuation information can also be shown as a monthly payment amount based on a typical interest rate and a typical term of the payment period. The monthly payment amount can also be based on actual vehicle loan terms obtained automatically from one or more of the on-line financial institutions, credit platforms, or valuation sites 135 via the network 115. As such, the particular user can be presented with actual pricing information for a specific vehicle of likely interest. [0048] In the example targeted ad shown in FIG. 9, the particular user can be presented with an option to automatically receive a pre-qualification for financing the purchase of the specific vehicle. The ecommerce facilitation system 200 can be configured to automatically obtain credit or payment history information for the particular user as credit information in a digital or computer-readable form from one or more of the on-line financial institutions, credit platforms, valuation sites, or 3.sup.rd party sites 135 via the network 115. The information and authorization to automatically obtain the user's credit information can be provided explicitly by the user or provided through a pre-configured user profile. This automatically obtained credit information can be used to compare the particular user's credit history and credit score with the qualifications needed for particular terms of a corresponding vehicle purchase loan, financing, or payment installment plan. The terms of the financing matched with the particular user's credit information can be used to populate the financing information in the targeted ad presented to the particular social media site user.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101.
Claim 18. Wickett 2018/0096398 further teaches The non-transitory computer-readable medium of claim 15, wherein the historical feature data identifies one or more of: historical data identifying working features of a plurality of historical vehicles, historical data identifying audio of a plurality of operating engines, or historical data identifying tire treadwear of a plurality of historical vehicles (Wickett 2018/0096398 [0086] Automotive data processing system 100 can further enhance an inventory record with vehicle history data. According to one embodiment, automotive data processing system 100 may obtain vehicle history reports from a vehicle history information system (which can be an example of an information provider system 172). For example, Carfax, Inc. of Centerville, Va. provides a vehicle history reporting service. As another example, Experian provides the Autocheck vehicle history report service. For each VIN in an inventory feed, automotive data processing system 100 can check when vehicle history data from the vehicle history reporting service was last checked (if ever) for that VIN and if the information for that VIN is not stale (e.g., was checked within the last y days by automotive data processing system 100), request the vehicle history information system. [0095] Vehicle history: Vehicles may be filtered based on vehicle history. Rules can be applied to the vehicle history information to exclude vehicles. Rules may be established to exclude vehicles based on, for example, accidents, airbag deployment, structural damage, branded title or other title marks, odometer info or other items. [0098] In accordance with one embodiment, records that do not meet the filter criteria applied at 422 and 428 can be added to a queue of exceptions 460. A number of the above-referenced filters may be applied to pre-filter inventory before accepting the inventory into the system or before displaying an inventory item to a consumer. Additional filters may also be applied to post-filter inventory records after inventory records have entered the system. For example, in one embodiment, automotive data processing system 100 may obtain a more detailed vehicle history report when a user selects a particular vehicle and filter the vehicle based on the additional vehicle history report information.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101.
 Claim 19. Wickett 2018/0096398 further teaches The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: provide, to the user device, information identifying the one or more offers for the vehicle; receive, from the user device, a selection of a particular offer from the one or more offers, wherein the particular offer is associated with a particular dealership; and connect, based on the selection, the user device with a user device associated with the particular dealership (Wickett 2018/0096398 [0029] Automotive data processing system 100 may provide an intermediary site through which vehicles available from multiple dealers are made available to consumers. Using a client application 143 executing on a client computer device 140, a consumer—in this context a “consumer” is any individual, group of individuals, or business entity seeking to purchase in inventory item (e.g., a vehicle or other inventory item) via the system 100—may apply for financing, search dealer inventory, select a vehicle of interest from a dealer and review and execute documents related to the purchase of the vehicle, and execute automated clearing housing (ACH) transactions through automotive data processing system 100 to purchase the vehicle from the dealership. The automotive data processing system 100 may initiate the consumer's fee payments through various payment methods. The inventory items made available for selection by the consumer in the client application may be specifically curated for that user. According to one embodiment, when the consumer is done with a vehicle the consumer returns the vehicle to an approved place. Automotive data processing system 100 may be provided by or behalf of an intermediary that finances the purchase of a vehicle by a consumer from the dealer. In this context. [0032] Inventory systems 160 may be systems of, for example, dealers (e.g., dealer management systems (DMS)). As will be appreciated dealers may use a DMS to track or otherwise manage sales, finance, parts, service, inventory and back office administration needs. Since many DMS are Active Server Pages (ASP) based, data may be obtained directly from a DMS with a “key” (for example, an ID and Password with set permissions within the) that enables data to be retrieved from the DMS. Many dealers may also have one or more web sites which may be accessed over network 105, where inventory and pricing data may be presented on those web sites. Inventory system 160 may further include, for example, systems of one or more inventory polling companies, inventory management companies or listing aggregators which may obtain and store inventory data from one or more of dealers (for example, obtaining such data from DMSs). [0033] As part of the intake process of a returned vehicle, information about the mileage, condition and location of the vehicle can be collected. To this end, the example topology may therefore include one or more returned vehicle information systems 170 that provide information regarding returned vehicles to automotive data processing system 100, which updates the inventory record for the returned vehicle. At least a portion of the returned vehicles may be routed for disposal (e.g., sold back to the dealer or sold at auction). Thus, when a vehicle is disposed, automotive data processing system 100 will have a record of various vehicle attributes, including the condition of the vehicle, and the secondary market transaction price for the vehicle which was disposed. As discussed further below, this information may be used to develop an adjustment model for adjusting the price output by the CVM. [0041] Vehicle data application 110 can comprise a set of processing modules to process obtained data or processed data to generate further processed data. Different combinations of hardware, software, and/or firmware may be provided to enable interconnection between different modules of the system to provide for the obtaining of input information, processing of information and generating outputs. In the embodiment of FIG. 1, vehicle data application 110 includes a dealer interaction module 114 which can provide a service to allow dealers to register with automotive data processing system 100 to allow vehicles to be purchased through automotive data processing system 100. To onboard a dealer, a dealer account may be established at automotive data processing system 100. Various pieces of information may be associated with the dealer account. Once a dealer is on-boarded, dealer interaction module 114 may provide a dealer portal (e.g., a web site, web service) through which the dealer may access and update information for transactions using, for example, a browser at a dealer client computing device 141. The dealer portal may also include a history of previously completed deals and other information.).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over: Wickett 2018/0096398; in view of Dalinina et al. 2020/0342478; in further view of Sun et al. 2020/0126101.
 Claim 20. Wickett 2018/0096398 further teaches The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: receive information identifying one or more terms for one or more new vehicles from lenders based on the valuation; provide, to the user device, the information identifying the one or more terms; receive, from the user device, information identifying a selection of a new vehicle of the one or more new vehicles, wherein the new vehicle is associated with a particular consumer lending platform; and connect, based on the selection, the user device with the particular consumer lending platform (Wickett 2018/0096398 [0047] Referring to FIGS. 8 through 11, unlike traditional vehicle ads, the targeted ads automatically shown to users engaged with a social media site can include a variety of information that is specific to a particular unique vehicle or product offered for sale by a private party or a dealer. In the example targeted ad shown in FIG. 8, the user is shown a photo of a particular vehicle offered for sale, the year of manufacture, and the current mileage of the vehicle. Additionally as part of the targeted ad, the user can be offered or prompted with user input objects the user can select to get additional information on the specific vehicle, such as special or custom features and equipment provided with the vehicle. The user can also be shown one or more prices or valuations associated with the specific vehicle offered for sale. The vehicle prices or valuations can be automatically generated by the ecommerce facilitation system 200. For example, the ecommerce facilitation system 200 can automatically access one or more of a plurality of on-line financial institutions, credit platforms, valuation sites, or other 3.sup.rd party sites 135. These types of on-line financial institution sites, consumer data or credit reporting sites, and product valuation or rating sites 135 are well-known to those of ordinary skill in the art. The ecommerce facilitation system 200 can be configured to automatically obtain vehicle pricing or valuation information in a digital or computer-readable form from one or more of the on-line financial institutions, credit platforms, valuation sites, or other 3.sup.rd party sites 135 via the data network 115. This automatically obtained information can be used to populate the price or valuation information in the targeted ad presented to the particular social media site user. The price or valuation information can also be shown as a monthly payment amount based on a typical interest rate and a typical term of the payment period. The monthly payment amount can also be based on actual vehicle loan terms obtained automatically from one or more of the on-line financial institutions, credit platforms, or valuation sites 135 via the network 115. As such, the particular user can be presented with actual pricing information for a specific vehicle of likely interest. [0057] Referring now to FIG. 33, the particular user can be presented with an option to automatically apply for insurance coverage for a newly-purchased specific vehicle. The ecommerce facilitation system 200 can be configured to automatically obtain insurance information, insurance quotes, and the like for the particular user and specific vehicle as insurance information in a digital or computer-readable form from one or more of the on-line insurance institutions, insurance brokers, underwriters, or other insurance-related sites 135 via the network 115. The information and authorization to automatically obtain insurance information and quotes can be provided explicitly by the user or provided through a pre-configured user profile. This automatically obtained insurance information can be used to compare the particular user's insurance history, desired coverage limits, the required coverage limits for a creditor/lender, the characteristics and location of the vehicle, etc., with the parameters needed for the particular terms of a corresponding vehicle insurance policy. The terms of the vehicle insurance policy matched with the particular user's insurance information and the details of the specific vehicle can be used to populate insurance information in a user interface presented to the particular social media site user. The user can also be presented with one or more insurance coverage options with related pricing and prompted to select a desired option. Upon selection of a desired insurance option, the ecommerce facilitation system 200 can be configured to automatically forward the user's selection and the related insurance information to the appropriate insurance carrier so the coverage can be bound for the user.).

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Petousis et al. 2020/0097841 Abstract - Systems and methods include accessing streams of sensor data; constructing a corpus of seed sample data; initializing a first instance of a trained model using the corpus of seed sample data that: generates predictions of predicted sensor values; computing error values based on calculated differences between the actual sensor values and the predicted sensor values; transmitting the computed error values; initializing a second instance of the trained model based on an input of the corpus of the seed sample data, wherein the second instance of the trained model is identical to the first instance of the trained model, and wherein the second instance: generates inferences of predicted sensor values for each of the sensors based on the input of the corpus of seed sample data; reconstructing estimates of the actual sensor values based on a reconstruction computation with the parallel predicted sensor values and the error values.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682